Citation Nr: 1146001	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a right hip disability, and whether service connection is warranted for such a disability.  

2.  Whether new and material evidence has been submitted to reopen a service connection claim for a left knee disability, and whether service connection is warranted for such a disability.  

3.  Whether new and material evidence has been submitted to reopen a service connection claim for a left shoulder disability, and whether service connection is warranted for such a disability.  

4.  Entitlement to service connection for nerve damage.  

5.  Entitlement to service connection for a skin disability.  

6.  Entitlement to service connection for a nail disability, claimed as peeling nails.  

7.  Entitlement to service connection for a right knee disability.  

8.  Entitlement to service connection for a left hip disability, claimed as trochanteric tendonitis.  

9.  Entitlement to an effective date prior to April 27, 2006, for the award of service connection for a psychiatric disability.  

10.  Entitlement to a disability rating in excess of 20 percent for impingement syndrome of the right shoulder, with mild degenerative changes.  

11.  Entitlement to an initial rating in excess of 10 percent for a muscle strain of the lumbosacral spine.  

12.  Entitlement to an initial rating in excess of 50 percent for anxiety disorder.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to May 17, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to June 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and January 2009 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been added to the record.  

With respect to the issue of entitlement to a TDIU rating, the Board notes that the RO awarded the Veteran a TDIU rating in a March 2011 rating decision, effective May 17, 2010.  As the Veteran's claim for a TDIU rating is part and parcel of the increased rating claims in appellate status, and thus includes a claim for a rating prior to the date the RO assigned, the Board has recharacterized the issue as stated on the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of whether new and material evidence has been submitted to reopen service connection claims for disabilities of the left knee, left shoulder, and right hip are reopened below.  Consideration of these service connection claims on the merits, as well as the remainder of the issues on appeal, with the exception of the issue of entitlement to an effective date earlier than April 27, 2006, for the award of service connection for an anxiety disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Within a May 1990 rating decision, the Veteran was denied service connection for a left knee disability.  He was so informed in June 1990, and did not initiate an appeal of this determination within the year after he was notified of the decision.


2.  Within a March 1995 rating decision, the Veteran was denied service connection for disabilities of the left shoulder and right hip.  He was so informed in April 1995, and did not initiate an appeal of this determination within the year after he was notified of the decision.  

3.  Evidence received since the May 1990 rating decision is new and material regarding the issue of service connection for a left knee disability, as it contains competent evidence not previously considered suggesting a nexus between an in-service injury and a left knee disability. 

4.  Evidence received since the March 1995 rating decision is new and material regarding the issues of service connection for disabilities of the left shoulder and right hip, as it contains competent evidence not previously considered suggesting a nexus between an in-service injury and current disabilities of the left shoulder and right hip.  

5.  The Veteran's initial claim of service connection for a psychiatric disability was received by VA on January 26, 1990.  

6.  The April 2008 grant of service connection for an anxiety disorder was predicated in whole or part upon the receipt of service department records corroborating in-service psychiatric symptoms.  


CONCLUSIONS OF LAW

1.  The May 1990 rating decision which denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).
.  

2.  The March 1995 rating decision which denied service connection for disabilities of the left shoulder and right hip is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

3.  New and material evidence has been received to reopen the service connection claims for disabilities of the left knee, left shoulder, and right hip.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The criteria for an effective date of January 26, 1990, and no earlier, for the grant of service connection for an anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In June 2006, August 2006, April 2008, and July 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the August 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The initial notice to the Veteran was issued prior to the October 2006 and April 2008 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the effective date issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

With regard to the Veteran's application to reopen previously denied service connection claims, any question as to the adequacy of any notice provided by VA therein is rendered moot by the Board's actions in reopening these claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  In November 2010, the Veteran was afforded the opportunity to testify before an Acting Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's effective date claim.  However, the Board finds that because the issue of entitlement to an earlier effective date is not medical in nature, a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran submitted new evidence directly to the Board at his personal hearing in November 2010, along with a signed a waiver of agency of original jurisdiction (AOJ) review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of VCAA notices.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  




II.  New and material evidence

The Veteran seeks to reopen service connection claims pertaining to disabilities of the left knee, left shoulder, and right hip.  In a May 1990 rating decision, service connection was denied for a disability of the left knee.  In a March 1995 rating decision, service connection was denied for disabilities of the left shoulder and right hip.  As the Veteran did not initiate appeals of these determinations, they became final one year after the date of the notice of the decisions.  38 U.S.C.A. § 7105 (West 2002).  

Regardless of how the Veteran's application to reopen was construed and considered by the RO, the Board must address the issue of receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  

Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO); see Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In order to be new and material, the evidence must not be cumulative or redundant, and must raise a reasonable possibility of substantiating the claim, a requirement which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In the present case, when service connection for disabilities of the left knee, left shoulder, and right hip was previously denied by VA, the RO found that the Veteran did not incur such disabilities during active military service.  For the reasons to be discussed below, at least some of the evidence submitted by the Veteran subsequent to the May 1990 and March 1995 denials is new and material, and the service connection claims for disabilities of the left knee, left shoulder, and right hip may  therefore be reopened.  

Since the last final denial of record, the Veteran has submitted additional medical evidence, including a medical treatise article discussing the effects of decompression sickness on divers.  The Veteran's service personnel records confirm he served as a diver during his active military service in the U.S. Navy.  The article submitted by the Veteran indicates that joint pain is present in 60-70 percent of decompression sickness cases.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998), Mattern v. West, 12 Vet. App. 222, 228 (1999).

The Board notes first that this medical article is new, in that it was not of record at the time of the prior May 1990 and March 1995 denials.  Additionally, this evidence is material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, this evidence addresses the basis for the prior denials, suggesting that the Veteran's in-service experiences as a Navy diver caused or contributed to his current disabilities of the left knee, left shoulder, and right hip.  The Court has held that § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for disabilities of the right hip, left shoulder, and left knee.  

In conclusion, the Veteran has presented new and material evidence with which to reopen his service connection claims for disabilities of the left shoulder, left knee, and right hip, and his application to reopen these claims must thus be granted.  His claims of service connection for disabilities of the left shoulder, left knee, and right hip are thus reopened, and will be considered on the merits.  

III.  Earlier effective date

The Veteran seeks an effective date prior to April 27, 2006, for the grant of service connection for a psychiatric disability, anxiety disorder.  Generally, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  

The U.S. Court of Appeals for the Federal Circuit has elaborated that VA "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised.  With respect to all pro se pleadings, VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 (2004).  

If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  VA, however, is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In the present case, in an April 2008 rating decision, service connection for anxiety disorder was awarded effective April 27, 2006.  On this date the RO received an informal application to reopen a claim of service connection for nerves.  Review of the record further indicates that a prior claim of service connection for a psychiatric disability was received on January 26, 1990, and denied by the RO in May 1990.  That denial was not appealed.  Additionally, review of the file indicates additional service treatment records were located and associated with the claims file in 2008.  

Pursuant to 38 C.F.R. § 3.156(c), when service treatment records are received subsequent to an initial VA determination regarding a claim for VA benefits, the claim will be reconsidered on the merits.  Furthermore, any award made based in whole or in part on these additional records will be effective the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c).  

As noted above, additional service treatment records received by VA indicate that the Veteran was hospitalized during military service for psychiatric symptomatology.  These records were determined by a VA examiner in March 2008 to confirm the onset of a psychiatric disability during military service.  Thus, because the service treatment records received subsequent to the initial service connection claim for a psychiatric disability were instrumental to the April 2008 award of service connection for anxiety disorder, the proper effective date for this award is the date the initial claim was received, January 26, 1990.  See Shipley v. Shinseki, 24 Vet. App. 458, 463 (2011) (citing Mayhue v. Shinseki, 24 Vet. App. 273, (2011)).  Thus, in light of 38 C.F.R. § 3.156(c), an effective date of January 26, 1990 is granted for the award of service connection for anxiety disorder.  

The Veteran contends, however, that an effective date of June 2, 1987, the date of his separation from active military service, is warranted.  Review of the record does not indicate he reported a psychiatric disability or sought service connection for such a disability prior to January 26, 1990.  

The Board is cognizant that generally, claims are to be broadly construed, based on the claimant's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Nevertheless, the Veteran did not file a claim for, or otherwise report the existence of, a psychiatric disability prior to January 1990.  Additionally, he has not pointed to, or suggested the existence of, a prior formal or informal service connection claim for a psychiatric disability.  It is significant that while the disability in this case pre-existed the Veteran's claim, a claim must be filed in order for any type of benefit to be paid.  Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998). 

Therefore, the Board finds an effective date prior to January 26, 1990, is not warranted, as this represents the earliest date of receipt of record for a service connection claim for a psychiatric disability.  

In conclusion, the evidence supports an earlier effective date of January 26, 1990, and no earlier for the award of service connection for anxiety disorder.  As a preponderance of the evidence is against the award of an effective date prior to January 26, 1990, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

New and material evidence having been received, the claim of service connection for a right hip disability is reopened.  

New and material evidence having been received, the claim of service connection for a left knee disability is reopened.  

New and material evidence having been received, the claim of service connection for a left shoulder disability is reopened.  

An effective date of January 26, 1990, and no earlier for the award of service connection for anxiety disorder is granted.  


REMAND

Having reopened the Veteran's service connection claims for right hip, left knee, and left shoulder disabilities, they may now be considered on the merits.  The Board finds, however, that additional development is required prior to final adjudication by the Board.  Specifically, the Board finds new VA medical examinations and etiological opinions are necessary to determine whether the Veteran's current disabilities of the right hip, left knee, and left shoulder are related to any diseases or injuries incurred during active military service.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  

While the Veteran was afforded VA examinations in March 1990 and again in December 2008, these examinations are inadequate for adjudication purposes.  On VA examination in March 1990, the examiner noted possible bone infarcts which were not picked up on X-ray, but which may be visible by MRI.  Accordingly, MRI examination of the Veteran's knees, hips, and shoulders was recommended.  Such an examination, however, was not afforded the Veteran.  Likewise, on VA examination in December 2008, a MRI study was again not done.  For this reason, the Board finds these examinations inadequate, and new examinations and opinions are required.  The same reasoning holds for the Veteran's pending service connection claims for disabilities of the left hip and right knee, also on appeal.  The prior VA examinations for these disabilities were not adequate for adjudication purposes.  New VA examinations and opinions are also required for these disabilities.  

Next, regarding the Veteran's service connection claims for nerve damage and disabilities of the skin and nails, the Board again finds VA examinations are required to determine if the claimed disabilities are related to his military service.  Upon review of the record, the Board finds sufficient evidence has been presented to trigger VA's duty to assist the Veteran by providing VA examinations and/or medical opinions.  38 U.S.C.A. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also initiated appeals of his disability ratings for his impingement syndrome of the right shoulder, muscle strain of the low back, and anxiety disorder.  At his November 2010 personal hearing, he testified that these disabilities have worsened in severity since his most recent VA examinations.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand of these issues is necessary to afford the Veteran contemporaneous VA medical examinations.  

Finally, the Veteran claims entitlement to a TDIU rating prior to May 17, 2010.  Adjudication of this claim must be deferred, however, as this issue is inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the etiology of any current disabilities of the hips, knees, and left shoulder.  The Veteran's claims folder should be forwarded to the examiner for review in conjunction with the examination, and this review should be indicated in the report of examination.  

The examiner is specifically asked to review and comment on the November 2008 letter from the military physician who was present during the Veteran's experimental dives during military service, and on the medical treatise submitted by the Veteran suggesting a link between joint injuries and diving.  

All pertinent symptomatology and findings should be reported in detail.  All indicated tests, to include X-rays and MRI studies, must be accomplished.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of the bilateral hips, bilateral knees, and left shoulder, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently manifested orthopedic disorders of the bilateral hips, knees, or left shoulder first manifested in service or within a year thereafter, or are causally related to any incident of service, to include the Veteran's service as a Navy diver.  The examiner should specifically state whether there is evidence of bone infarct.

The rationale for all opinions, with citation to relevant medical findings, must be provided.  

2.  Schedule the Veteran for a VA neurological examination to determine the etiology of any current neurological disability.  The Veteran's claims folder should be forwarded for review in conjunction with the examination, and this review should be indicated in the report of examination.  

The examiner is specifically asked to review and comment on the November 2008 letter from the military physician who was present during the Veteran's experimental dives during military service, as well as the dive logs which noted the Veteran's complaints of persistent itching following dives during military service.  

All pertinent symptomatology and findings should be reported in detail.  All indicated tests, as determined by the examiner, must be accomplished.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any neurological disabilities, including those manifested by itching, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any currently manifested neurological disorders first manifested in service or are causally related to any incident of service, to include the Veteran's service as a Navy diver.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.  

3.  Schedule the Veteran for a VA dermatological examination to determine the etiology of any current skin and nail disabilities.  The Veteran's claims folder should be forwarded for review in conjunction with the examination, and this review should be indicated in the report of examination.  

The examiner is specifically asked to review and comment on the November 2008 letter from the military physician who was present during the Veteran's experimental dives during military service, as well as the dive logs which noted skin problems and the Veteran's complaints of persistent itching following dives during military service.  

All pertinent symptomatology and findings should be reported in detail.  All indicated tests, as determined by the examiner, must be accomplished.  

After examination of the Veteran and review of the entire record, the examiner is requested to identify any current disabilities of skin or nails, and provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that any such currently manifested skin or nail disorders first manifested in service or are causally related to any incident of service, to include the Veteran's service as a Navy diver.  

The examiner is also asked to opine whether any current skin or nail disability is either caused or aggravated by his service-connected anxiety disorder.  

The rationale for all opinions, with citation to relevant medical findings, must be provided.  

4.  Schedule the Veteran for a VA orthopedic examination to determine his current degree of disability resulting from his right shoulder disorder.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  Any indicated tests, including X-rays, if indicated, should be accomplished.  

The examiner should indicate complete range of motion in degrees for the right shoulder and whether the Veteran experiences additional functional loss as a result of painful motion, instability, weakness, or lack of endurance of the right shoulder joint.  Any other impairment related to the Veteran's right shoulder disability should also be noted for the record.  The clinical findings and reasons upon which any opinion is based should be clearly set forth.  

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature, extent and severity of his service-connected lumbosacral muscle strain.  The claims file and a copy of this remand must be made available to the examiner and the examiner should indicate in his/her report that these records were reviewed.  All indicated studies, including X-rays, range of motion studies in degrees, and nerve conduction studies, if clinically appropriate, must be performed.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  The examiner must identify any objective evidence of pain or functional loss due to pain.  The examiner must express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the examiner must so state, and explain why.  

The examiner is also asked to identify any evidence of neurological manifestations or signs and symptoms.  The rationale for all opinions expressed must be provided.  

If it is not possible to separate the effects of the Veteran's degenerative joint disease from his service-connected lumbosacral strain, the examiner should so state.  See Mittleider v. West, 11 Vet. App. 181, 182   (1998). 

6.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected anxiety disorder.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  

The examination report should report the severity of the Veteran's anxiety disorder in terms conforming to the applicable rating criteria.  

The examiner should provide an opinion concerning the impact of the Veteran's anxiety disorder on his ability to obtain and maintain gainful employment.  

The examiner should also provide, to the best of his/her ability, an opinion regarding the degree of impairment resulting from the Veteran's anxiety from January 1990 to the present.  As the Veteran has indicated that he did not seek treatment for his anxiety disorder prior to filing his April 2006 claim for service connection, the examiner should take into consideration the Veteran's description of his symptoms prior to April 2006 in determining the approximate level of severity of the Veteran's disorder prior to April 2006.  In this regard, the Board notes that the Veteran is competent to report the symptoms he experienced prior to April 2006.

Finally, a Global Assessment of Functioning (GAF) score must be provided.  

The examiner should provide the rationale for all opinions expressed.  

7.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


